Citation Nr: 1328275	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating for residuals of prostate 
cancer with prostatectomy higher than 10 percent before 
August 2011 and a rating higher than 20 percent from August 
2011.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from November 1965 to April 1966 and on active duty 
from May 1968 to December 1969d, including service in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal in a rating decision the RO increased the rating to 
20 percent from August 2011.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

In the notice of disagreement in August 2008, the Veteran 
identified private medical records pertinent to the claim.  
In July 2009, the Veteran stated that the VA did not have 
reports regarding six months of additional treatment 
following his prostatectomy.  As the file appears 
incomplete, further development under the duty to assist is 
needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf 
private medical records from Loma Linda 
University Medical Center pertaining to 
treatment since August 2008.

2.  Afford the Veteran a VA examination to 
determine the following:



a).  When was the cessation of therapeutic 
treatment of prostate cancer following a 
prostatectomy in December 2006;

b).  Is there local reoccurrence or 
metastasis of prostate cancer since the 
prostatectomy in December 2006; 

c).  Are there any residuals of the 
prostate cancer such as voiding 
dysfunction or renal dysfunction, 
whichever is predominant.

The Veteran's file must be available to 
the VA examiner.

3.  After the above development, 
adjudicate the claim.  If the benefit is 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2012).






 Department of Veterans Affairs


